Mikoll, J.
(dissenting). I respectfully dissent. In the instant case, the police had received a radio communication that a one-car property damage accident, possibly involving an intoxicated driver, had occurred at the intersection of Routes 38 and 38B in the Town of Newark Valley, Tioga County. Arriving at the scene some 20 to 25 minutes later, the officers saw no cars in the area nor any sign of an accident. They proceeded one mile up the road and doubled back. On their return to the intersection, they observed two vehicles about 100 yards east of the intersection. One was parked on the shoulder of Route 38B, facing east; the second was parked perpendicular to the first, in the driveway of the Goodrich Farm Implements Store. The area was illuminated by two streetlights. The officers drove behind the car on the shoulder of the road and saw defendant, standing next to this vehicle, conversing with someone therein.
As they pulled up, defendant returned to the parked vehicle in the driveway and entered it on the driver’s side. As the trooper approached, the other car drove away. Trooper Ronald Bell pulled up behind defendant’s car, thus blocking it. Both officers approached the vehicle on either side. A woman was also seated in the car. The officers, using flashlights, examined the outside of defendant’s car and observed no sign of damage. Defendant was asked if he had been in an accident, to which he answered "No.” The officers requested his license and registration. He said he had no license and that the car was registered to someone else, his employer. It bore a Pennsylvania registration plate.
One of the officers proceeded to shine his flashlight inside the car. He asked what was on the dashboard, a rolled bundle of small plastic bags. Defendant said he was a coin collector and that the objects were coin bags. The officer later stated that at this point he suspected drug activity because small plastic bags are used by drug dealers.
The same officer also observed some beer canisters in the car but did not know at this point if they were full or empty. He asked defendant what was in the black zippered eyeglass case on the car’s dashboard. Defendant said he did not know. The question was asked again. Defendant reached in, got the bag out, unzipped it and showed it to the officer. Inside was a plastic bag containing white powder. The officer then asked, "Okay, what is it, cocaine or speed?” Defendant said he did not know. The question was repeated. Defendant said it was speed. Defendant was placed under arrest and while being led *119to the rear of the car, he took off a sleeveless sweater and attempted to put it into the car. The officers seized the sweater and thereafter administered Miranda rights to defendant at the back of the car.
A defendant is entitled to protection against unreasonable searches and seizures. This protection extends to cars and their contents (see, People v Smith, 42 NY2d 961, 962).
This case is unlike People v Huffman (41 NY2d 29) cited by the majority to justify the stop and interrogation of defendant. In Huffman, the Court of Appeals concluded that a single question propounded to the defendant by the police did not constitute a process of interrogation to which Miranda was applicable (supra, at p 34). In the instant case, the interrogation was far more extensive and intrusive than in Huffman.
The People contend that they were suspicious that defendant was involved in a car accident. Nothing they perceived or learned justified this conclusion. Defendant was not at the scene when the police arrived. Moreover, defendant’s denial was further confirmed by the absence of any damage on the car. Having failed to substantiate their inquiry as to the accident, the officers had no reason to pursue further inquiry.
Nor can the People legitimize their inquiries by relying on an unlicensed driving violation. The police did not perceive defendant driving. Defendant’s car was off the public highway. There was no evidence that it was running. The police had no information available to them that would dictate the conclusion that defendant had driven to the scene. Any number of scenarios was possible other than that defendant drove there.
It is fair to conclude, and the majority so agrees, that defendant was under police custody once the car’s exit was blocked (see, People v Cantor, 36 NY2d 106, 111) and certainly a warrantless search was underway when the police commenced looking into the car’s interior with the use of flashlights (see, People v Smith, supra). Outside of an undefined hunch, the police had no reason to intrude into the car. Defendant’s activity was innocuous and the officers should have let him proceed. There was no entitlement to question him further (see, People v Donello, 103 AD2d 781, 783). Defendant exited the car on police order. He also answered a series of questions and surrendered a black bag to the police. His answers were all the result of acquiescence to police authority. Hence, they were involuntary and coerced and should have been suppressed.
*120The People, if they wished to pursue the unlicensed driving charge or if they wished to follow their "drug hunch”, were required in either event to afford defendant his Miranda rights. The failure to do so also requires suppression of all statements made. Accordingly, the judgment should be reversed.
Main, Weiss and Harvey, JJ., concur with Mahoney, P. J.; Mikoll, J., dissents and votes to reverse in an opinion.
Judgment affirmed.